Case: 18-12766   Date Filed: 03/05/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-12766
                       Non-Argument Calendar
                     ________________________

                       Agency No. A206-465-376



JESUS DOMINGO RAMIREZ,
YASMIN AGUSTINA MENDOZA-DOMINGO,
BRENDA LUCIA MENDOZA-DOMINGO,
JOSE OSWALDO MENDOZA-DOMINGO,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.
                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 5, 2019)
              Case: 18-12766     Date Filed: 03/05/2019    Page: 2 of 4


Before TJOFLAT, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:

      Jesus Domingo-Ramirez and her three children, all natives and citizens of

Guatemala, seek review of the final order of the Board of Immigration Appeals

(“BIA”) affirming the Immigration Judge’s (“IJ”) denial of her application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”).

      We review de novo our jurisdiction over a petition for review. Xiu Ying Wu

v. U.S. Att’y Gen., 712 F.3d 486, 492 (11th Cir. 2013). Before we may review a

claim raised in a petition for review, the petitioner must have first exhausted all

administrative remedies for that claim. Immigration and Nationality Act (“INA”)

§ 242(d)(1), 8 U.S.C. § 1252(d)(1); Xiu Ying Wu, 712 F.3d at 492. Accordingly,

we lack jurisdiction over issues that the petitioner has not raised before the BIA.

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). This

holds true even when the BIA addresses an unraised issue sua sponte. Id. at 1250–

51.

      We review the BIA’s decision as the final agency decision, “unless the BIA

expressly adopted the IJ’s decision” or to the extent the BIA agreed with the IJ’s


                                           2
              Case: 18-12766     Date Filed: 03/05/2019    Page: 3 of 4


reasoning. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Issues

the BIA does not address are therefore not properly before us. Id.

      In denying her application for asylum, the IJ found that the testimony of

Domingo-Ramirez and her daughter lacked credibility due to inconsistencies. In

the alternative, the IJ also found that even if everything Ramirez and her daughter

claimed was true, they had only shown that they were victims of “general

criminality,” and had not established eligibility for asylum because they had not

shown a nexus between the alleged harm and a protected ground. See Ayala v. U.S.

Atty. Gen., 605 F.3d 941, 948 (11th Cir. 2010) (“To establish asylum based on past

persecution, the applicant must prove . . . that the persecution was on account of a

protected ground.”)

      On appeal to the BIA, Domingo-Ramirez disputed only the IJ’s credibility

finding; she did not attack the IJ’s alternative reason for denying her application. In

its decision, the BIA did not reach the credibility issue. Instead, the BIA affirmed

based on the alternative ground: that Ramirez had not shown a nexus between the

alleged harm and a protected ground.

      We dismiss the petition for lack of jurisdiction. The only issue that

Domingo-Ramirez raises here that she also raised before the BIA, and therefore

exhausted, is whether the IJ properly weighed her daughter’s testimony in making


                                          3
               Case: 18-12766     Date Filed: 03/05/2019    Page: 4 of 4


an adverse credibility finding. But the BIA declined to reach the credibility

finding and instead affirmed the IJ’s alternative nexus ground for denying

Domingo-Ramirez’s claims. Therefore, the credibility issue is not properly before

us.

      Because Domingo-Ramirez did not present to the BIA the argument she

currently raises challenging IJ’s nexus ground for denial, this Court lacks

jurisdiction to consider it, notwithstanding the fact that it was the basis for the

BIA’s decision. Amaya-Artunduaga, 463 F.3d at 1251.

      Accordingly, we dismiss Domingo-Ramirez’s petition for review.

      PETITION DISMISSED.




                                           4